7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nancy M. GHANNAM, Plaintiff-Appellant,v.REGIS CORPORATION;  Prentice-Hall Corporation Systems,Maryland, Defendants-Appellees.
No. 92-1700.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993.Decided:  September 30, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-2275-HAR)
Nancy M. Ghannam, Appellant Pro Se.
Joseph Michael McGuire, Alisa H. Reff, Shawe & Rosenthal, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Nancy M. Ghannam appeals from the district court's order entering summary judgment in favor of Defendant in this action claiming employment discrimination based on Ghannam's national origin.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ghannam v. Regis Corporation, No. CA-91-2275HAR (D. Md. May 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED